El Juez Asociado Señob Aldkey,
emitió la opinión del tribunal.
Los antecedentes de este caso pueden verse en Rossy v. Del Valle, 34 D.P.R. 726; Del Valle, peticionario, resuelto por la Corte de Circuito de Apelaciones para el Primer Circuito en Boston; y Rossy v. Del Valle, 37 D.P.R. 381. De •ellos y de las pruebas presentadas en este juicio aparece «que en 7 de agosto de 1924 Jesús M. Eossy demandó ante la Corte de Distrito de San Juan en juicio de desahucio a Ea-fael del Valle Zeno por incumplimiento de algunas cláusu-las del contrato de arrendamiento que con él hizo para la explotación de la cantera de tina finca del demandante. Se celebró ese juicio y la corte de distrito declaró sin lugar la demanda de Eossy por el fundamento de que no tenía causa de acción para el desahucio porque el contrato celebrado entre él y del Valle con respecto a la finca no era de arren-damiento, pero en apelación revocamos esa sentencia y de-volvimos los autos a la corte inferior la que entonces dictó sentencia declarando con lugar la demanda y ordenó el lan-zamiento del demandado si no lo desocupaba en término de veinte días. De esta sentencia apeló del Valle para ante nosotros, pero a instancias de Eossy la desestimamos en 15 de febrero de 1926, y comunicada nuestra resolución a la corte de distrito que dictó la sentencia, ésta dispuso su cum-plimiento y en 10 de marzo de 1926 el márshal de la corte dió posesión a Eossy de su finca sin que llegaran a ser sa-cadas de ella las máquinas que del Valle tenía en la misma para su negocio porque dos días después quedaron parali-zados los procedimientos para la ejecución de la sentencia *547por orden de la Corte de Circuito de Boston dictada en nna petición de mandamus que le presentó del Valle. Ese proce-dimiento de mandamus fné resuelto por dicha Corte de Cir-cuito en 5 de agosto de 1926 anulando la desestimación de la apelación y disponiendo que el recurso de del Valle fuese resuelto por sus méritos. Dicha resolución fué recibida en este tribunal en enero de 1927 y en 12 del mismo mes y año acordamos el restablecimiento de la apelación de del Valle, y así lo comunicamos a la Corte de Distrito de San Juan, la que dos días después dejó sin efecto la ejecución de su sen-tencia hecha en 10 de marzo de 1926 y dispuso que el márshal restableciera la situación de la finca al estado que tenía antes de dicha fecha. Posteriormente, en 28 de julio de 1927, dictamos sentencia confirmando la que había dictado la corte de distrito en el juicio de desahucio y de ella apeló del Valle para ante la Corte de Circuito de Boston.
Mientras esos hechos ocurrían del Valle demandó a Bossy y a otra persona, para que les pag’uen determinada cantidad de dinero por los daños que alega haber sufrido después del 10 de marzo de 1926 por haber sido privado de la posesión de la finca arrendada. En el juicio convinieron del Valle y Bossy, con aprobación de la corte, en que se tratase en primer término si en vista de la prueba que se presentase de ciertos hechos el demandante tiene ácción para recobrar da-ños, y que si esa cuestión fuese resuelta a favor del deman-dante se procediese entonces a la prueba de la cuantía de ellos. Practicada la prueba en cuanto al primer extremo la corte dictó sentencia declarando sin lugar la demanda y contra ella interpuso del Valle este recurso de apelación.
Al tener lugar la vista de esta apelación ante nosotros había dictado la Corte de Circuito de Apelaciones de Boston, el 27 de noviembre de 1928, sentencia confirmando la nues-tra en la apelación de del Valle contra la sentencia de desahucio.
El apelante alega varios motivos de error para sostener su recurso pero los trata conjuntamente porque todos ellos *548los concreta en nna sola cuestión; la de si en vista de los hechos ocurridos tiene causa de acción en este pleito.
Es cierto como dice el apelante que su apelación contra la sentencia de desahucio produjo el efecto de suspender todo procedimiento en la corte inferior respecto a la sentencia apelada por disponerlo así el artículo 297 del Código de En-juiciamiento Civil y que no podía ser ejecutada mientras su apelación no fuese- resuelta definitivamente; pero cuando la Corte de Distrito de San Juan ordenó el cumplimiento de su sentencia de desahucio contra del Valle había quedado firme esa sentencia por haber desestimado este Tribunal Supremo la apelación de' del Valle y por no haber pendiente ningún recurso admitido a del Valle contra la sentencia, por lo que entonces no era de aplicación el artículo 297 citado, y la po-sesión dada a Eossy no podía causar perjuicio a del Valle que éste pudiera reclamar; y aunque posteriormente fué anulada la resolución de este Tribunal Supremo que hizo ejecutable la sentencia de la corte de distrito, por haber sido anulada por la Corte de Boston la resolución desesti-mando la apelación de del Valle, si la posesión dada a Eossy oí) esas condiciones ha causado a del Valle daños éstos se-lían damnum absque injuria y por tanto no recobrables. Además, habiendo resuelto definitivamente la Corte de Ape-laciones de Boston que Eossjr tuvo razón al establecer su demanda de desahucio contra del Valle; quedando así confir-mada nuestra sentencia y la que dictó la Corte de Distrito do San Juan decretando el desahucio, es indudable que Eossy tenía derecho de acuerdo con esa sentencia a la posesión de su finca cuando le fué dada por la Corte de Distrito de San Juan, por lo que del Valle no tiene contra él la acción que ejercita en esta demanda.

La sentencia apelada debe' ser confirmada.

• El Juez Asociado Señor Wolf disintió y el Juez Asociado Señor Texidor no intervino.